                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

RONALD RENE GARRETT,

               Plaintiff,                                   Case Number 18-13893
v.                                                          Honorable David M. Lawson

THE MICHIGAN DEPARTMENT OF
CORRECTIONS, HEIDI WASHINGTON,
RICHARD D. RUSSELL,
WARDEN CHRISTIANSEN, T. THELEN,
J. HATTON, and J. PARSONS,

               Defendants.
                                             /

                    OPINION AND ORDER DISMISSING COMPLAINT

       On December 14, 2018, plaintiff Ronald Rene Garrett, a state prisoner at the Saginaw

Correctional Facility in Freeland, Michigan, filed a pro se civil rights complaint under 42 U.S.C.

§1983 and an application to proceed without prepaying the fees and costs for this action. The

defendants named in the caption to the complaint are the Michigan Department of Corrections

(MDOC) and several employees of the MDOC. Heidi Washington is the Director of MDOC;

Richard D. Russell is the manager of the grievance section in the Office of Legal Affairs for

MDOC; Warden Christiansen and T. Thelen are grievance coordinators at Step II of the prison

grievance program at Central Michigan Correctional Facility in St. Louis, Michigan; and J. Hatton

and J. Parsons are grievance coordinators at Step I of the grievance program. In the body of the

complaint, Garrett named as defendants assistant deputy director R. Myers, assistant deputy

warden Makara, and resident unit manager Scott.

       In his complaint and attached exhibits, the plaintiff alleges that some of the defendants

failed adequately to address Garrett’s administrative grievances and subsequently restricted his

ability to file grievances.   However, the MDOC is immune from suit under the Eleventh
Amendment, and neither denying a prisoner’s grievances, nor placing a prisoner on modified

grievance access, violate the Constitution. Therefore, the Court will dismiss the complaint.

                                                 I.

       The complaint and attached exhibits recite that in 2018 while Garrett was incarcerated at

the Central Michigan Correctional Facility, defendants Hatton and Parsons rejected several of his

administrative grievances at Step I of the grievance process. The reasons given were that the

grievances were vague or illegible, they contained extraneous material, or they failed to cite a

violation of policy. Garrett asserts that the repetitious language used in the notices rejecting his

grievances shows that the defendants were not doing their job and that they were discriminating

against him. He also contends that Hatton and Parsons violated his rights to due process and to be

free from cruel and unusual punishment.

       Garrett alleges that, at Step II of the grievance process, defendants Christiansen and Thelen

also failed to do their job effectively and demonstrated that they were not concerned about his

problem or his rights. According to Garrett, even on appeal of a grievance to defendant Russell at

Step III of the grievance process, nothing was done to solve the problem, and a prisoner’s rights

were violated. Garrett blames defendant Washington for not demonstrating that she disagrees with

the way grievance coordinators perform their jobs.

       Garrett further alleges that, on November 19, 2018, defendant Hatton restricted his right to

use prison grievance procedures for ninety days in violation of his First Amendment right to

freedom of speech and his Eighth Amendment right not to be subjected to cruel and unusual

punishment. Garrett seeks money damages, a declaratory judgment that the acts and omissions

described in his complaint violated his constitutional rights, and an injunction ordering the




                                                      -2-
defendants to stop relying on Paragraph G of MDOC Policy Directive 03.02.130, which lists

reasons why a prisoner’s grievance may be rejected.

                                                 II.

       When a plaintiff has asked the Court to waive fees and costs because he cannot afford to

pay them, the Court has an obligation to screen the case for merit and dismiss the case if it “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

In addition, Congress mandated in the Prison Litigation Reform Act (PLRA) that district courts

screen for colorable merit every prisoner complaint filed against a state or governmental entity.

28 U.S.C. § 1915A(a) (“The court shall review, before docketing, if feasible or, in any event, as

soon as practicable after docketing, a complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity.”).

       A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32 (1992). “A complaint

lacks an arguable basis in law or fact if it . . . is based on legal theories that are indisputably

meritless.” Brown v. Bargery, 207 F.3d 863, 866 (6th Cir. 2000) (citing Neitzke, 490 U.S. at 327-

28). Dismissal on the Court’s initiative is appropriate if the complaint lacks an arguable basis

when filed. Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

       Although a pro se litigant’s complaint must be construed liberally, Erickson v. Pardus, 551

U.S. 89, 94 (2007), “[t]he leniency granted to pro se [litigants] . . . is not boundless.” Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004). The screening mandated by Congress in section

1915(e)(2) includes the obligation to dismiss civil complaints filed by prospective pro se filers if

they “fail[] to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii);




                                                       -3-
McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007).

       To avoid dismissal, a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth

facts that, when construed favorably, establish (1) the deprivation of a right secured by the

Constitution or laws of the United States (2) caused by a person acting under the color of state

law.” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City

of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006)).

                                                 A.

       Garrett has not stated a plausible claim against MDOC because the Eleventh Amendment

bars suits against a state and its departments unless the state has consented to suit. Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). “The state of Michigan . . . has not consented

to being sued in civil rights actions in the federal courts,” Johnson v. Unknown Dellatifa, 357 F.3d

539, 545 (6th Cir. 2004), and “Congress did not intend to abrogate the states’ Eleventh Amendment

immunity by passing section 1983,” Thiokol Corp. v. Dep’t of Treasury, 987 F.2d 376, 383 (6th

Cir. 1993) (citing Quern v. Jordan, 440 U.S. 332 (1979)). Moreover, “Eleventh Amendment

immunity ‘bars all suits, whether for injunctive, declaratory or monetary relief, against the state

and its departments, by citizens of another state, foreigners or its own citizens.’” McCormick v.

Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol Corp., 987 F.2d at 381. The

MDOC therefore is immune from suit.




                                                      -4-
                                                 B.

       Garrett’s allegations against defendants Washington, Myers, Makara, and Scott are

frivolous and fail to state a plausible claim because Garrett has not shown that those defendants

were personally involved in handling his grievances. Conclusory allegations of unconstitutional

conduct, without specific factual support, do not state a plausible claim for relief under section

1983. Twombly, 550 U.S. at 555. Some factual basis for allegations of unconstitutional conduct

by persons acting under color of state law must be set forth in the complaint, Chapman v. Detroit,

808 F.2d 459, 465 (6th Cir. 1986), and nothing in Garrett’s statement of facts or exhibits indicates

what Myers, Makara or Scott did to violate Garrett’s constitutional rights.

       Garrett alleges that Washington has not shown that she disagrees with the grievance

coordinators’ performance of their jobs and that she, like the other defendants, shirks her

responsibility for handling prisoners’ grievances. However, a prison supervisory official’s failure

to intervene or failure to act does not subject the official to liability under section 1983. Grinter

v. Knight, 532 F.3d 567, 576 (6th Cir. 2008); see also Shehee v. Luttrell, 199 F.3d 295, 800 (6th

Cir. 1999) (noting that “liability under § 1983 must be based on active unconstitutional behavior

and cannot be based upon ‘a mere failure to act’”) (quoting Salehpour v. University of Tennessee,

159 F.3d 199, 206 (6th Cir. 1998)).

       Garrett’s attempt to hold Washington, Myers, Makara, and Scott liable on a respondeat

superior theory of liability fails because vicarious liability does not apply to section 1983 suits.

Iqbal, 556 U.S. at 676. Civil rights plaintiffs must allege the personal conduct of each government-

official defendant that the plaintiff believes violated the Constitution. Ibid.; accord Terrance v.

Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir. 2002) (noting that the “damage

claims against governmental officials alleged to arise from violations of constitutional rights




                                                      -5-
cannot be founded upon conclusory, vague or general allegations, but must instead, allege facts

that show the existence of the asserted constitutional rights violation recited in the complaint and

what each defendant did to violate the asserted right”) (emphasis in original); Ridgeway v.

Kentucky, 510 F. App’x 412, 413 (6th Cir. 2013) (stating that a plaintiff must “provide detail as to

how each defendant allegedly violated his constitutional rights”).

                                                C.

       Garrett has sued defendants Russell, Christiansen, Thelen, Hatton, and Parsons contending

that they rejected his grievances, using repetitious and standard language. However, “[t]he mere

denial of a prisoner’s grievance states no claim of constitutional dimension.” Alder v. Corr. Med.

Servs., 73 F. App’x 839, 841 (6th Cir. 2003). None of Garrett’s allegations against these

defendants allow the Court to infer that they are liable for the misconduct alleged. Therefore,

Garrett’s allegations against Russell, Christiansen, Thelen, Hatton, and Parsons fail.

                                                D.

       Garrett’s constitutional claims fail for additional reasons. The contention that Garrett was

denied his right to due process lacks merit because “there is no inherent constitutional right to an

effective prison grievance procedure,” Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003),

and “an expectation of receiving process is not, without more, a liberty interest protected by the

Due Process Clause,” Olim v. Wakinekona, 461 U.S. 238, 250 n.12 (1983).

       Further, the MDOC’s modified access to the prison grievance process merely “entails

seeking approval before a grievance may be filed.” Davis v. Martin, 52 F. App’x 717, 718 (6th

Cir. 2002); see also MDOC Policy Directive 03.02.130 (July 9, 2007), p. 6, ¶ KK (“While on

modified access, the prisoner or parolee shall be able to obtain grievance forms only through the

Step I Grievance Coordinator. A grievance form shall be provided if the Step I Grievance




                                                     -6-
Coordinator determines that the issue the prisoner or parolee wishes to grieve is grievable and

otherwise meets the criteria outlined in this policy.”). The process “does not deny a Michigan

prisoner the right or ability to seek redress for meritorious grievances.” Kennedy v. Tallio, 20 F.

App’x 469, 470 (6th Cir. 2001). As such, Garrett’s claim that his placement on modified grievance

access violates his First Amendment right to freedom of speech is without merit.

                                                  E.

       Garrett’s Eighth Amendment claim also is frivolous. Although “the treatment a prisoner

receives in prison and the conditions under which he is confined are subject to scrutiny under the

Eighth Amendment,” Helling v. McKinney, 509 U.S. 25, 31 (1993), a prison official violates the

Eighth Amendment only when (1) the deprivation alleged is sufficiently serious and (2) the prison

official has a sufficiently culpable state of mind, Farmer v. Brennan, 511 U.S. 825, 834 (1994).

The Amendment requires prison officials to “ensure that inmates receive adequate food, clothing,

shelter, and medical care, and . . . ‘take reasonable measures to guarantee the safety of the

inmates.’” Id. at 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526–527 (1984)). A prison official

has a sufficiently culpable state of mind if he or she is deliberately indifferent to an inmate’s health

or safety. Id. at 834.

       The mere rejection of Garrett’s grievances, without more, does not amount to a sufficiently

serious condition of confinement because the rejection notices do not deprive Garrett of adequate

food, clothing, shelter, medical care, or safety. Nor is modified access to the prison’s grievance

procedures sufficiently serious as the restriction does not preclude a prisoner from filing proper

grievances. Garrett also has not shown that the defendants had a sufficiently culpable state of

mind. His Eighth Amendment claim, therefore, fails.




                                                       -7-
                                                      III.

        Garrett’s claims seeking declaratory, injunctive, and monetary relief for alleged violations

of his institutional and constitutional rights lack an arguable basis in law and fail to state a plausible

claim for which relief may be granted.

        Accordingly, it is ORDERED that the complaint is summarily DISMISSED WITH

PREJUDICE under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

        It is further ORDERED that an appeal from this decision could not be taken in good faith.

28 U.S.C. §1915(a)(3).

                                                                     s/David M. Lawson
                                                                     DAVID M. LAWSON
                                                                     United States District Judge

Date: February 15, 2019


                                           PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney or party of record herein by
                        electronic means or first class U.S. mail on February 15, 2019.

                                                   s/Susan K. Pinkowski
                                                   SUSAN K. PINKOWSKI




                                                             -8-
